Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 6, 2022

                                     No. 04-21-00360-CR

                                  Kevin Jason GONZALES,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR0029
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
       On March 5, 2022, attorney Angela Moore moved to substitute herself as retained
counsel of record in lieu of retained counsel Richard Langlois.
       The motion to substitute is granted.
       We direct the clerk of this court to update this court’s records to show Appellant’s new
attorney of record in this appeal.
       Counsel has also requested sixty days to prepare Appellant’s opening brief. The request
is granted. Appellant’s opening brief is due July 5, 2022.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court